t c memo united_states tax_court mark e stroff petitioner v commissioner of internal revenue respondent docket no filed date mark e stroff pro_se patricia h delzotti for respondent memorandum opinion gale judge respondent determined deficiencies in petitioner’s and federal_income_tax of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 a of dollar_figure and dollar_figure respectively after concessions the issues for decision are whether petitioner is entitled to deduct certain expenses claimed on schedules c profit or loss from business from his handyman business for and and whether petitioner is liable for accuracy-related_penalties under sec_6662 and b for negligence or disregard of rules or regulations for and at the time the petition was filed petitioner resided in background new jersey petitioner was self-employed as a handyman in and and operated from his residence a business called mighty unk handyman l l c on schedule c of his timely federal_income_tax return for petitioner claimed deductions of inter alia i dollar_figure for casual labor expenses ii dollar_figure for meals and entertainment_expenses and iii dollar_figure for car and truck expenses respondent issued a timely notice_of_deficiency for notice disallowing all of petitioner’s claimed deduction sec_1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2respondent concedes that petitioner is not liable for the accuracy-related_penalties for and under sec_6662 or determined in the notices of deficiency for casual labor and meals and entertainment_expenses and dollar_figure of petitioner’s claimed deduction for car and truck expenses the determination concerning the car and truck expenses reflected respondent’s acceptance of petitioner’s substantiation of dollar_figure of the dollar_figure in expenses claimed and an allowance of percent of the substantiated amount or dollar_figure as constituting the allocable business use of a car that petitioner used in his business respondent disallowed the balance of percent as allocable to personal_use of the car the notice also determined an accuracy-related_penalty under sec_6662 on schedule c of his timely federal_income_tax return for petitioner claimed inter alia expenses of i dollar_figure for telephone and ii dollar_figure for legal and professional services respondent issued a timely notice_of_deficiency for notice disallowing all of petitioner’s claimed expenses for telephone and legal and professional services for and imposing an accuracy-related_penalty under sec_6662 in a timely petition petitioner challenged respondent’s determination of the deficiencies and accuracy-related_penalties for and discussion deductions are a matter of legislative grace and the burden of showing entitlement to a claimed deduction is on the taxpayer see eg rule a 503_us_79 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business taxpayers must maintain records sufficient to substantiate the amounts and purposes of deductions claimed see sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir under the cohan_rule in the event that a taxpayer establishes that he or she has incurred a deductible expense but is unable to substantiate the precise amount the court may approximate the amount of the expense 39_f2d_540 2d cir the court must have sufficient evidence upon which to make a reasonable estimate to apply the cohan_rule 85_tc_731 sec_274 provides more stringent substantiation requirements in the case of expenditures or the use of property that may readily serve personal as well as business purposes such expenditures or property use include those for entertainment including meals or automobile use sec_274 280f d sec_1_274-2 income_tax regs 3petitioner has not claimed or shown entitlement to any shift in the burden_of_proof pursuant to sec_7491 taxpayers must substantiate such expenditures or property use by adequate_records made at or near the time of the expenditure or use of i the amount of the expense ii the time and place of the entertainment or use of the property iii the business_purpose of the expense and iv the business relationship to the taxpayer of the persons who were entertained or who used the property sec_274 sec_1_274-5t temporary income_tax regs fed reg date see also sec_274 under the regulations promulgated under sec_274 one of the elements that the taxpayer must substantiate for an automobile expense is the amount of the business use and the amount of the total use of the automobile for the taxable_period based on mileage bradley v commissioner tcmemo_1998_170 makspringer v commissioner tcmemo_1994_468 sec_1_274-5t temporary income_tax regs fed reg date as an alternative to providing adequate documentation meeting the foregoing standards a taxpayer may substantiate an expense covered by sec_274 by sufficient evidence corroborating the taxpayer’s own statement of the required elements of sec_274 sec_274 sec_1_274-5t temporary income_tax regs fed reg date the substantiation requirements for expenses covered by sec_274 preclude use of the cohan_rule 50_tc_823 affd per curiam 412_f2d_201 2d cir fessey v commissioner tcmemo_2010_ otherwise unless the failure to produce adequate_records or sufficient evidence is due to the loss of such records through circumstances beyond the taxpayer’s control no deduction shall be allowed see sec_274 sanford v commissioner supra pincite sec_1_274-5t temporary income_tax regs fed reg date deductions casual labor on his schedule c petitioner claimed a deduction for dollar_figure for casual labor that is amounts he claimed he paid to individuals who assisted him in performing jobs for clients respondent disallowed all of the claimed deduction for lack of substantiation petitioner testified that he hired individuals to assist him with projects that were time sensitive or otherwise could not be accomplished by petitioner alone for instance petitioner testified that he was once hired to paint a retail store overnight which required the assistance of another individual petitioner also testified however that some portion of the casual labor expense was attributable to payments he made to helpers on projects he performed for his church free of charge according to petitioner he paid for helpers on to percent of his projects in to substantiate his casual labor expense petitioner proffered a list of individuals’ first names those names correspond to some extent to entries on petitioner’s weekly planners for that recorded his work projects however there is no record of actual amounts paid to any individual on either the list or the weekly planners we are persuaded by petitioner’s testimony that he required assistance on some of his compensated projects in for which he incurred casual labor expenses however we are unable to account for the payments that may have been made in connection with projects that petitioner performed for his church without compensation his expenses for such projects were not incurred in carrying_on_a_trade_or_business see sec_162 and would not offset gross_receipts from compensated projects b earing heavily upon the taxpayer whose inexactitude is of his own making we find that petitioner is entitled to a deduction of dollar_figure as a casual labor expense cohan v commissioner supra pincite meals and entertainment_expenses on his schedule c petitioner claimed a deduction for dollar_figure in meals and entertainment_expenses respondent disallowed all of the claimed deduction for lack of substantiation at trial petitioner testified that he would purchase meals for individuals for business purposes as a means of generating leads for jobs or in exchange for their lending him tools and equipment needed to complete jobs to substantiate his meals expenses petitioner produced only his weekly planners on which he noted amounts paid for meals most of the entries on the planners do not state for whom petitioner bought meals or other information required pursuant to sec_274 sec_1 5t b temporary income_tax regs supra petitioner’s vague testimony and the incomplete entries on his weekly planners do not satisfy the substantiation requirements of sec_274 see id accordingly we sustain respondent’s disallowance of all of petitioner’s deduction for meals and entertainment_expenses for car and truck expenses petitioner claimed dollar_figure in car and truck expenses on his schedule c representing repair expenses for the car he used in his handyman business respondent disallowed dollar_figure of this amount for lack of substantiation and allowed percent or dollar_figure of the remainder treating percent as allocable to petitioner’s personal_use of the car petitioner has not offered any further substantiation but instead contends that his business use of the car was greater than percent in support of his claim that his business use of the car exceeded percent petitioner testified that his personal_use of the car was quite limited because he kept his tools and equipment in the car making it unsuitable for personal_use instead he contends he would generally borrow his parents’ car for personal_use as they were unable to drive in the evenings petitioner relies on his weekly planners for to substantiate that his business use was greater than percent the entries for mileage on the planners however were not contemporaneous instead in connection with the examination of his return petitioner attempted to reconstruct his mileage by taking the odometer readings on car repair invoices prepared at various times during and then allocating the expended miles to each week on the basis of that week’s appointments making notations to that effect on the weekly planners the substantiation requirements of sec_274 apply to the business use of passenger automobiles such as petitioner’s car which are listed_property sec_274 sec_280f as noted the records offered to substantiate petitioner’s business use of the car are not contemporaneous and for the reasons discussed below we conclude that petitioner has not substantiated business use in excess of percent by his own statement and sufficient corroborating evidence as provided in sec_1 5t c temporary income_tax regs supra we have reviewed the weekly planners as annotated by petitioner and do not find them reliable for at least two reasons first most of the business appointments do not indicate the location of the project consequently the court has no means to assess the reasonableness of petitioner’s estimate of the mileage driven for a given project second it is clear from a review of the planners that petitioner has included several personal appointments eg choir practice as giving rise to business mileage given the infirmities of petitioner’s attempt at reconstructing his business mileage we conclude that he has failed to substantiate business use of the car in excess of percent for as a consequence he has failed to demonstrate error in respondent’s determination that the car was used no more than percent for business purposes respondent’s disallowance of the claimed car and truck expenses in excess of dollar_figure is therefore sustained deductions telephone expense on his schedule c petitioner claimed a deduction of dollar_figure for telephone expenses that respondent disallowed for lack of substantiation although petitioner testified that the expense was for a landline telephone used exclusively for business purposes he provided no documentary substantiation at trial the expense is improbably high and we conclude that petitioner has failed to substantiate it see also sec_262 we accordingly sustain the disallowance legal and professional expenses on his schedule c petitioner claimed a deduction of dollar_figure for legal and professional expenses that respondent disallowed for lack of substantiation petitioner produced no documentary substantiation of this expense and at trial was unable to recall any details concerning the expenditure in the absence of any substantiation we sustain the disallowance accuracy-related_penalties for and respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 and b for negligence or disregard of rules or regulations with respect to the underpayments determined for and sec_6662 and b imposes a penalty of percent on that portion of an underpayment_of_tax that is attributable to negligence or disregard of rules of regulations generally no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if with respect to such portion it is shown that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 116_tc_438 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs pursuant to sec_7491 the commissioner bears the burden of production with respect to a taxpayer’s liability for any penalty to meet his burden of production the commissioner must come forward with sufficient evidence to indicate that it is appropriate to impose the relevant penalty on the taxpayer higbee v commissioner supra pincite once the commissioner meets his burden of production the taxpayer bears the burden of proving error in the commissioner’s determination to impose a penalty including proving reasonable_cause or other exculpatory factors id pincite sec_1_6664-4 income_tax regs negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances and includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 the failure to keep adequate books_and_records or to substantiate items properly may constitute negligence sec_1_6662-3 income_tax regs with respect to petitioner’s deduction for casual labor petitioner’s credible testimony and the list of individuals’ names he produced which corresponds to his weekly planners convince the court that taking into account the nature of petitioner’s handyman work he was not negligent he made an attempt to keep track of his casual labor expenditures although one that fell short of adequate substantiation by contrast we sustain respondent’s determination that petitioner is liable for an accuracy-related_penalty for negligence with respect to his deduction for meals expenses because respondent met his burden of production and petitioner did not act reasonably and in good_faith in claiming a dollar_figure deduction based only on the vague and incomplete entries on his weekly planners similarly we sustain respondent’s determination that petitioner is liable for accuracy-related_penalties for negligence with respect to petitioner’s deductions for telephone and legal and professional expenses because petitioner provided nothing at all to substantiate these deductions with respect to respondent’s disallowance of dollar_figure of petitioner’s deduction for car and truck expenses which we have sustained we conclude that respondent has met his burden of producing sufficient evidence to show negligence and that petitioner has failed to show reasonable_cause petitioner produced no substantiation at all for dollar_figure of the claimed deduction for the remainder that was substantiated petitioner’s own records reveal instances where personal_use of the car was claimed as business use in these circumstances it was negligent for petitioner to take the position that all use of his car was for business purposes to reflect the foregoing decision will be entered under rule
